ORDER
|TThe Office of Disciplinary Counsel (“ODC”) is investigating complaints alleging serious professional misconduct by respondent, including improper handling of client funds. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by James M. Bernhard, III, Louisiana Bar Roll number 28495, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of James M. Bernhard, III for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that James M. Bernhard, III shall be perma*443nently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Marcus R. Clark Justice, Supreme Court of Louisiana